Citation Nr: 0426403	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-15 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral strain.  

4.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran a disability rating in excess of 10 
percent for the veteran's lumbosacral strain.  He responded 
by filing a timely Notice of Disagreement, and was sent a 
Statement of the Case by the RO.  The veteran then perfected 
his appeal of this issue upon the filing of a timely VA Form 
9.   

This issue was presented to the Board in March 1993 and March 
1995, and on each occasion was remanded for additional 
development.  In a May 1995 rating decision, the veteran was 
awarded an increased rating, to 40 percent, for his service-
connected low back disability.  The RO also concluded that 
this award constituted a full grant of the benefits sought on 
appeal.  However, because the veteran was awarded a rating 
less than 100 percent, his appeal was not fully satisfied.  
Because there has been no clearly expressed intent on the 
part of the veteran to limit his appeal to entitlement to a 
specified disability rating, the VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, this issue 
remains in appellate status.  

This appeal also arises from a May 2003 rating decision which 
denied the veteran service connection for disabilities of the 
right and left knees, and a total disability rating based on 
individual unemployability.  He responded by filing a June 
2003 Notice of Disagreement, and was sent a July 2003 
Statement of the Case by the RO.  He then filed an August 
2003 VA Form 9, perfecting his appeal of these issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for bilateral knee 
disabilities.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  Service 
connection may also be awarded for any disability which is 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310 (2003).  In the present case, the veteran 
has submitted a medical treatment record from Y.S.F., M.D., 
which suggests the veteran's "knee problems are related to 
degenerative changes over time which can be contributed to 
his activity while in service."  However, the veteran's 
service medical records are negative for any diagnosis of or 
treatment for any disability of either knee.  Because the 
medical record is ambiguous regarding the cause of the 
veteran's bilateral knee disability, further development is 
required.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
That duty to assist includes providing a medical examination 
and/or obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

The veteran also seeks a disability rating in excess of 40 
percent for his service-connected lumbosacral strain.  The 
Board notes that during the pendency of this appeal, the 
rating criteria for the evaluation of spinal disabilities has 
changed.  Effective September 23, 2002, new criteria were 
established for rating of intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Also, 
effective September 26, 2003, new diagnostic criteria for 
spinal disabilities were added to 38 C.F.R. Part 4, listed as 
Diagnostic Codes 5235- 5243.  68 Fed. Reg. 51454 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  In reconsidering the veteran's increased 
rating claim for his lumbosacral strain, the RO must apply 
the revised regulations, as applicable based on the specific 
facts in the present case.  

The veteran has also perfected an appeal of the denial of a 
total disability rating based on individual unemployability.  
However, because this issue is inextricably intertwined with 
other issues being remanded by the Board, it will be held in 
abeyance until those other issues are resolved.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The veteran should be scheduled for 
a VA medical examination in order 
to determine if he has a current 
disability of the right and/or left 
knee that is due to or aggravated 
by his back disability.  The claims 
file, to include the service 
medical records, should be reviewed 
by the examiner in conjunction with 
the examination.  The examiner's 
attention is also directed to the 
February 2002 treatment notes from 
Y.S.F., M.D. (marked with a green 
tab labeled "Private medical 
opinion 2/02") and reports of VA 
examinations marked with yellow 
tabs..  The examination should 
include any tests considered 
necessary by the examiner.  After 
examining the veteran and reviewing 
the claims folder, the examiner 
should address the following 
question:

For any knee disability shown on 
examination, is it likely, as likely as 
not, or unlikely that such a disability 
is due to or the result of the veteran's 
service-connected lumbosacral strain?  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  

The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

2.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.	Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  The RO should also 
reconsider the veteran's increased rating 
claim for a low back disability in light 
of both the old and new rating criteria, 
after providing him a copy of the 
pertinent revised regulations.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


